


110 HR 2599 IH: Inactive Reservists Foreclosure

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2599
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a program for the Secretary of Housing and
		  Urban Development to provide financial assistance to certain homeowners
		  experiencing temporary difficulty making home mortgage payments resulting from
		  their call or order to active duty while a member of the Individual Ready
		  Reserve of the Armed Forces or the inactive National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Inactive Reservists Foreclosure
			 Prevention Act of 2007.
		2.Mortgage
			 assistance program
			(a)In
			 generalThe Secretary of Housing and Urban Development shall
			 carry out a program under this Act to provide mortgage assistance through the
			 provision of grants and loans for direct mortgage payments on behalf of
			 eligible households.
			(b)Eligible
			 mortgagesMortgage assistance under this Act may be provided only
			 with respect to a mortgage that meets all of the following requirements:
				(1)Mortgagor
			 requirementsThe mortgagor under the mortgage—
					(A)is a member of an eligible household that
			 resides in the property that is subject to the mortgage; and
					(B)has not, during
			 the 24-month period ending upon the date that the mortgagor submits an
			 application for assistance under this Act, been more than 60 days in arrears
			 under any mortgage for residential property.
					(2)Dwelling
			 requirementsThe property that is subject to the mortgage
			 is—
					(A)designed
			 principally as a residential property; and
					(B)the primary place
			 of residence of the mortgagor and the mortgagor’s household.
					3.Assistance
			 payments
			(a)Monthly direct
			 paymentThe Secretary shall design and implement the program
			 under this Act in a manner that provides that any amounts paid by the Secretary
			 for mortgage assistance with respect to an eligible mortgage are paid on a
			 monthly basis directly to the mortgagee or other servicer of the
			 mortgage.
			(b)Period of
			 assistance
				(1)In
			 generalPayment under the program under this section with respect
			 to an eligible mortgage may be made only for scheduled payments due under the
			 terms of the mortgage (as in effect pursuant to any applicable provisions of
			 law) during the period that a member of the eligible household who is an
			 eligible member of the Armed Forces is serving on active duty for a period of
			 more than 30 days in the Armed Forces.
				(2)Extended
			 deploymentsThe Secretary
			 shall ensure that in determining the amount of assistance to be provided with
			 respect to an eligible mortgage and the period for which such assistance will
			 be provided, sufficient amounts for such assistance shall be reserved under the
			 program under this Act to provide for unpredictability and extensions in the
			 period of active duty of eligible members of the Armed Forces.
				(c)Determination of
			 amount of assistanceSubject to subsection (d), the Secretary
			 shall determine the amount of assistance to be provided with respect to an
			 eligible mortgage based upon criteria established by the Secretary, by
			 regulation.
			(d)Limitations on
			 amount of assistanceThe amount of assistance provided under the
			 program under this Act with respect to any eligible mortgage may not exceed the
			 following amounts:
				(1)Monthly
			 amountWith respect to the assistance payment for any single
			 month, the amount due to be paid for such month under the terms of the mortgage
			 (as in effect pursuant to any applicable provisions of law) for principal,
			 interest, mortgage insurance for the mortgage, and any scheduled deposit in an
			 escrow account for the purpose of ensuring payment of taxes, insurance,
			 assessments, and other charges with respect to the property subject to the
			 mortgage.
				(2)Aggregate
			 amountAn aggregate amount assistance over the entire period
			 under subsection (b) that assistance is provided with respect to the mortgage,
			 which shall be established by the Secretary taking into consideration the total
			 amount made available for the program under this Act.
				(e)Prevention of
			 double paymentsThe Secretary shall take appropriate actions to
			 ensure that, in the case of any payment on an eligible mortgage paid by a
			 mortgagor for any period for which payment has already been made under the
			 program under this Act, the mortgagor or other servicer of the mortgage shall
			 return such payment within a reasonable period of time or shall immediately
			 credit such payment toward amortization of the principal obligation under the
			 mortgage, and promptly notify the mortgagor of such credit.
			4.Repayment of
			 assistance
			(a)Grant
			 assistance; no repayment
				(1)In
			 generalAny assistance provided under the program under this Act
			 with respect to any eligible mortgage during any period during which the annual
			 income of household of the mortgagor, as determined by the Secretary, does not
			 exceed 200 percent of the poverty line applicable to a family of the size
			 involved shall be in the form of a grant and, except as provided in paragraph
			 (2), the Secretary may not require repayment of any such amounts.
				(2)Repayment in
			 cases of foreclosureIf the mortgagee for any eligible mortgage
			 for which assistance payments are made pursuant to this subsection forecloses
			 on the mortgage, takes legal action to enforce the mortgage obligation, or
			 otherwise recovers possession of any security of the mortgage as a result of
			 default on the obligation of the mortgage, the Secretary shall terminate
			 payment of assistance under this Act with respect to the mortgage and shall
			 treat any assistance previously provided with respect to the mortgage as
			 assistance in the form of a loan pursuant to subsection (b).
				(b)Loan assistance;
			 repayment requiredAny
			 assistance provided under the program under this Act with respect to any
			 eligible mortgage during any period during which the annual income of household
			 of the mortgagor, as determined by the Secretary, exceeds 200 percent of the
			 poverty line applicable to a family of the size involved shall be in the form
			 of a loan, as follows:
				(1)No
			 interestSuch loan shall not bear any interest.
				(2)10-year
			 termSuch loan shall have a term to maturity of 10 years, which
			 shall not commence until the period of assistance under section 3(b) with
			 respect to mortgage has terminated.
				(3)
			 SecurityRepayment of such loan shall be secured
			 by a lien on the residential property that is subject to the eligible mortgage
			 for which the assistance under this Act was provided under the loan, in the
			 aggregate amount of such loan assistance provided. Such lien shall be held by
			 the Secretary and shall be subordinate to other mortgages and other secured
			 liens on the property in effect upon the date that assistance under the program
			 under this Act is first provided for the mortgage, and to any Federal tax lien,
			 but shall be superior to any other lien.
				(4)AgreementThe terms of such loan shall be set forth
			 in a written agreement, as the Secretary considers appropriate, between the
			 Secretary and the mortgagor.
				5.Application for
			 assistance
			(a)In
			 generalTo be eligible for
			 mortgage assistance under this Act, a mortgagor for an eligible mortgage shall
			 submit an application for such assistance in such form and manner as the
			 Secretary shall require, which shall provide such information regarding the
			 eligible mortgage as the Secretary shall require, including information
			 sufficient for the Secretary to comply with subsection (b), and shall include a
			 financial statement disclosing all income of each member of the household of
			 the mortgagor regardless of source. An application for such assistance may be
			 submitted before the eligible member of the Armed Forces who is a member of the
			 eligible household begins active duty described in section 8(2).
			(b)Notification to
			 mortgagee and servicerUpon submission of an application under
			 subsection (a), the Secretary shall notify the mortgagee and servicer, if the
			 mortgagee is not the servicer, of the eligible mortgage of the submission of
			 the application for assistance under this Act.
			(c)Income
			 informationThe Secretary shall require that each such
			 application include a certification by the mortgagor for the eligible mortgage
			 of the anticipated income of the household of the mortgagor during the
			 anticipated period of assistance under this Act, which, in the case of an
			 application described in the last sentence of subsection (a), may be based on
			 household income in the month before commencement of the active duty of the
			 eligible member of the Armed Forces, less any such income attributable to such
			 eligible member, plus the expected military pay of such eligible member. The
			 Secretary may make a determination regarding compliance of the income of a
			 mortgagor’s household with the requirements under subsections (a)(1) and (b) of
			 section 4 based upon such a certification, subject to such reviews as the
			 Secretary shall, by regulation, provide.
			(d)Effect of
			 MisrepresentationA mortgagor who is determined to have
			 intentionally misrepresented any financial information in connection with the
			 filing of an application for assistance under this Act may be denied assistance
			 and required to immediately repay any amount of assistance already received,
			 and the mortgagee may, at any time thereafter, take any legal action to enforce
			 the mortgage, if appropriate.
			(e)Review and
			 determination
				(1)In
			 generalThe Secretary shall review each application submitted for
			 assistance under this Act and make a determination regarding the eligibility
			 for assistance of the mortgage specified in the application not later than 30
			 days after receipt of the application of the mortgagor, and shall notify the
			 mortgagor and the mortgagee and servicer of approval or disapproval of such
			 application not later than 30 days after making the determination regarding
			 approval.
				(2)Failure to make
			 determinationIf the Secretary fails to make a determination
			 regarding eligibility for assistance of a mortgage during the 30-day period
			 specified in paragraph (1) or fails to provide the notice regarding such
			 determination as required under such paragraph, the mortgage shall be
			 considered for purposes of this Act to have been approved as eligible for
			 assistance upon the date that the application for the mortgage was submitted to
			 the Secretary.
				6.Coordination with
			 other agencies and entities
			(a)PublicityThe
			 Secretary shall take such action as may be necessary to ensure that eligible
			 households and eligible members of the Armed Forces are aware of and informed
			 about the availability of and requirements for mortgage assistance under this
			 Act, which may include consulting and coordinating appropriate activities with
			 the Secretary of Defense, the Federal financial institutions regulatory
			 agencies, financial institutions regulated by such regulatory agencies, other
			 mortgage lenders, the Federal National Mortgage Association, the Federal Home
			 Loan Mortgage Corporation, and mortgage counseling agencies.
			(b)ImplementationThe Secretary shall consider using States,
			 State or local agencies (including housing and housing finance agencies),
			 mortgage lenders and other financial institutions, and other entities to
			 conduct some or all of the functions and responsibilities involved in carrying
			 out the program for mortgage assistance under this Act and may enter into
			 agreements with such entities to provide for such entities to carry out such
			 functions and responsibilities as the Secretary considers appropriate to ensure
			 that such assistance is provided in an effective and efficient manner.
			7.Savings
			 clauseThis Act may not be
			 construed to alter, affect, or limit any provision of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 501 et seq.).
		8.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Active
			 dutyThe terms active duty and active duty
			 for a period of more than 30 days have the meanings given such terms in
			 section 101(d) of title 10, United States Code.
			(2)Eligible member
			 of the Armed ForcesThe term
			 eligible member of the Armed Forces means a member of the Armed
			 Forces who, while a member of the Individual Ready Reserve or the inactive
			 National Guard, is serving on active duty pursuant to a call or order to active
			 duty for a period of more than 30 days.
			(3)Eligible
			 mortgageThe term eligible mortgage means any
			 mortgage that meets the requirements of section 2(b) for assistance under this
			 Act.
			(4)Eligible
			 householdThe term eligible household means a
			 household that—
				(A)contains a member
			 who is an eligible member of the Armed Forces; and
				(B)has been
			 determined by the Secretary to be eligible for mortgage assistance under this
			 Act.
				(5)Federal
			 financial institutions regulatory agenciesThe term
			 Federal financial institutions regulatory agencies means the
			 Office of the Comptroller of the Currency, the Board of Governors of the
			 Federal Reserve System, the Federal Deposit Insurance Corporation, the Office
			 of Thrift Supervision, and the National Credit Union Administration.
			(6)HouseholdThe
			 term household means a mortgagor, the mortgagor’s spouse,
			 children residing in the same residence as the mortgagor, and any other person
			 living in such residence that is declared by the mortgagor as a dependent for
			 Federal income tax purposes.
			(7)IncomeThe
			 term income means, with respect to the household of an eligible
			 mortgagor, the aggregate income from the all sources of each member of the
			 household, as determined in accordance with criteria prescribed by the
			 Secretary.
			(8)Mortgage;
			 mortgagee; mortgagorThe terms mortgage,
			 mortgagee, and mortgagor have the meanings given
			 such terms in section 201 of the National Housing Act (12 U.S.C. 1707).
			(9)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section.
			(10)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(11)ServicerThe term servicer has the
			 meaning given such term in section 6(i) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2605(i)).
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for mortgage assistance under this Act such sums
			 as may be necessary for each of fiscal years 2008, 2009, 2010, 2011, and
			 2012.
		10.RegulationsNot later than the expiration of the 180-day
			 period beginning on the date of the enactment of this Act, the Secretary, in
			 consultation with the Federal financial institutions regulatory agencies, shall
			 issue such regulations as may be necessary to carry out this Act, which shall
			 provide for the implementation of the mortgage assistance program under this
			 Act upon the expiration of such period.
		
